Citation Nr: 0922528	
Decision Date: 06/16/09    Archive Date: 06/23/09

DOCKET NO.  05-29 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for benign tumors of 
the colon, claimed as stomach cancer and pre-colon cancer.

2.  Entitlement to service connection for a kidney disorder.

3.  Entitlement to service connection for migraine headaches.

4.  Entitlement to service connection for bilateral hearing 
loss.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for peripheral 
neuropathy of the bilateral upper extremities.

7.  Entitlement to service connection for an acquired 
psychiatric disorder manifested by depression, anxiety, and 
mental anguish.

8.  Entitlement to service connection for a disorder 
manifested by dizziness and vertigo.  

9.  Entitlement to service connection for diabetic 
retinopathy.

10.  Entitlement to service connection for peripheral 
vascular disease of the bilateral upper extremities.

11.  Entitlement to service connection for peripheral 
vascular disease of the bilateral lower extremities.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Eric S. Leboff, Senior Counsel


INTRODUCTION

The Veteran had active service from January 1951 until 
January 1954.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from July 2003 and March 2006 rating decisions of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Houston, Texas.

Although the Veteran also initiated an appeal with respect to 
claims of entitlement to service connection for heart murmur 
and sinusitis, such claims were withdrawn, prior to being 
perfected, in August 2005.  Accordingly those claims are not 
in appellate status.  Moreover, though the Veteran did 
perfect service connection claims for hypertension and 
peripheral neuropathy of the lower extremities, the former 
was ultimately allowed in a March 2006 rating action and the 
latter was granted by the RO in a May 2008 determination.  
Accordingly, these issues are not for consideration in the 
instant appeal.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran was exposed to radiation during active 
service.

2  The competent evidence does not demonstrate any findings 
of stomach or colon cancer; benign tumors of the colon have 
not been related to active service, to include exposure to 
radiation.

3.  The competent evidence does not demonstrate any kidney 
disorder until several decades following separation from 
service and does not show that current kidney disorder is 
related to active service, to include exposure to radiation.

4.  The competent evidence does not reveal any current 
migraines or other chronic headache disorder.

5.  The competent evidence does not demonstrate any hearing 
loss until several decades following separation from service 
and does not show that current hearing loss is related to 
active service, to include exposure to radiation.

6.  The competent evidence does not demonstrate any tinnitus 
until several decades following separation from service and 
does not show that current tinnitus is related to active 
service, to include exposure to radiation.

7.  The competent evidence does not reveal any current 
peripheral neuropathy of the bilateral upper extremities.

8.  The competent evidence does not demonstrate any acquired 
psychiatric disorder until several decades following 
separation from service and does not show that current 
depression is related to active service, to include exposure 
to radiation.

9.  The competent evidence does not reveal any current 
disorder manifested by dizziness and vertigo.  

10.  The competent evidence does not demonstrate any 
retinopathy until several decades following separation from 
service and does not show that current retinopathy is related 
to active service, to include exposure to radiation; the 
evidence also fails to show that retinopathy is proximately 
due to the Veteran's service-connected diabetes mellitus.

11.  The competent evidence does not reveal any current 
peripheral vascular disease of the bilateral upper 
extremities.

12.  The competent evidence does not reveal any current 
peripheral vascular disease of the bilateral lower 
extremities.


CONCLUSIONS OF LAW

1.  Benign tumors of the colon, claimed as stomach cancer and 
pre-colon cancer were not incurred in or aggravated by active 
service, nor may they be presumed to have been so incurred or 
aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309, 3.311 (2008).

2.  A kidney disorder was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309, 3.311 (2008).

3.  Migraines were not incurred in or aggravated by active 
service, nor may they be presumed to have been so incurred or 
aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309, 3.311 (2008).

4.  Hearing loss was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred or 
aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309, 3.311 (2008).

5.  Tinnitus was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred or 
aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309, 3.311 (2008).

6.  Peripheral neuropathy of the bilateral upper extremities 
was not incurred in or aggravated by active service, may not 
be presumed to have been so incurred or aggravated, and is 
not proximately due to service-connected diabetes.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107(b) (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 
3.310, 3.311 (2008).

7.  An acquired psychiatric disorder was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.311 (2008).

8.  A disorder manifested by dizziness and vertigo was not 
incurred in or aggravated by active service, nor may it be 
presumed to have been so incurred or aggravated.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103A, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.311 (2008).

9.  Retinopathy was not incurred in or aggravated by active 
service, may not be presumed to have been so incurred or 
aggravated, and is not proximately due to service-connected 
diabetes.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309, 3.310, 3.311 (2008).

10.  Peripheral vascular disease of the bilateral upper 
extremities was not incurred in or aggravated by active 
service, may not be presumed to have been so incurred or 
aggravated, and is not proximately due to service-connected 
diabetes.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309, 3.310, 3.311 (2008).

11.  Peripheral vascular disease of the bilateral lower 
extremities was not incurred in or aggravated by active 
service, may not be presumed to have been so incurred or 
aggravated, and is not proximately due to service-connected 
diabetes.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309, 3.310, 3.311 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Further, this notice must include information that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

Regarding the Veteran's stomach/colon, kidney, migraine, 
hearing loss, and tinnitus claims, a VCAA notice letter was 
issued in November 2002, prior to the initial adverse 
determination on these issues rendered in July 2003.  With 
respect to the Veteran's peripheral neuropathy, psychiatric, 
dizziness/vertigo, retinopathy, and peripheral vascular 
disease claims, he was sent a notice letter in August 2005, 
prior to the initial adverse determination on these issues 
rendered in March 2006.  Both 
communications provided information as to what evidence was 
required to substantiate the claims and of the division of 
responsibilities between VA and a claimant in developing an 
appeal.  

It is acknowledged that neither of the letters discussed 
above informed the Veteran of how VA establishes disability 
ratings and effective dates, per Dingess.  Such information, 
however, was later provided in a February 2007 letter.  Thus, 
such notice was not pre-adjudicatory.  Under such 
circumstances, VA's duty to notify may not be "satisfied by 
various post-decisional communications from which a claimant 
might have been able to infer what evidence the VA found 
lacking in the claimant's presentation."  Rather, such 
notice errors may instead be cured by issuance of a fully 
compliant notice, followed by readjudication of the claim.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(where notice was not provided prior to the RO's initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the peripheral neuropathy, depression, 
dizziness, retinopathy, and peripheral vascular disease 
claims were readjudicated in April 2008, after issuance of 
appropriate Dingess notice, thus curing the timing 
deficiency.  As to the remaining issues, the timing error was 
not cured.  As the instant decision denies service 
connection, however, no disability rating or effective date 
will be assigned.  Accordingly, the defect as to the Dingess 
notice is moot.  Therefore, no further development is 
required regarding the duty to notify.

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the Veteran was not afforded examinations with 
respect to his stomach/colon, kidney, or psychiatric claims.  
However, there is no evidence to show that these disorders 
began in service and there is no demonstration of post-
service treatment or manifestations until almost 50 years 
following discharge.  The Veteran also was not afforded 
examinations in connection with his migraine, 
dizziness/vertigo, peripheral neuropathy of the upper 
extremities or peripheral vascular disease claims.  The 
competent evidence, however, fails to show any current 
disability with respect to those issues.  In sum, then, an 
examination is not necessary as to any of these claims, even 
under the low threshold of McLendon.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  It is noted that the Veteran's service 
treatment records are unavailable as they are presumed to 
have been destroyed in a fire.  In such cases, VA has a 
"heightened" duty "to explain its findings and conclusions 
and to consider carefully the benefit-of-the- doubt rule."  
See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  This 
special duty, however, does not require it to engage in any 
"burden- shifting" analysis with respect to the veteran's 
claim.  Cromer v. Nicholson, 455 F.3d 1346, 1345-46 (Fed. 
Cir. 2006) (holding no adverse presumption attaches to 
service connection claim against the government when 
veteran's service treatment records are destroyed in a fire).

Further regarding the duty to assist, the record contains the 
Veteran's post-service reports of VA and private treatment 
and examination.  Moreover, the Veteran's statements in 
support of the claim are of record.  The Board has carefully 
reviewed such statements and concludes that no available 
outstanding evidence has been identified.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the Veteran's claims.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2008).  Continuity of 
symptoms, however, is required where a condition in service 
is noted but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2008).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In the present case, the Veteran is claiming entitlement to 
service connection based on multiple theories of entitlement, 
to include as due to radiation exposure and, for some claimed 
disabilities, as secondary to service-connected diabetes 
mellitus.  Regardless, however, of the theory of entitlement 
espoused, an essential predicate for a grant of service 
connection is the existence of a current disability.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Chelte v. 
Brown, 10 Vet. App. 268, 271 (1997).  Indeed, in the absence 
of proof of a present disability, there can be no valid 
claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In the present case, the competent evidence contains no 
findings or complaints referable to a disability manifested 
by dizziness and vertigo.  Similarly, the clinical records 
fail to show treatment or manifestations of migraines or any 
other headache disorder.  In this regard, it is acknowledged 
that the Veteran is competent to report observable 
symptomatology such as dizziness or headaches.  See Layno v. 
Brown, 6 Vet. App. 465 (1994).  In the absence, however, of 
any objective showing of treatment, his statements are found 
to merely reflect acute and transitory symptoms and are not 
deemed indicative of current chronic disability as is 
required to prevail in a service connection claim.  
Significantly, the Board notes that the Veteran has not 
endorsed a continuity of dizziness or headache symptomatology 
here.  For these reasons, then, no current disability is 
demonstrated and the claims of entitlement to service 
connection for a disability manifested by dizziness and 
vertigo, and for migraine headaches, must fail.  Brammer, 3 
Vet. App. 223, 225.  

Likewise, no competent evidence indicates peripheral vascular 
disease, and in fact, a VA examiner in November 2005 
expressly stated that he was unable to confirm such 
diagnosis.  Regarding peripheral neuropathy, a July 2005 
nerve conduction study did show abnormal findings, but these 
related to the lower extremities, for which service 
connection has already been granted.  No competent evidence 
demonstrates any peripheral neuropathy of the lower 
extremities.  In fact, a May 2004 private record showed 
intact sensation in all extremities, and an August 2005 VA 
fee basis examination  indicated that the Veteran did not 
have peripheral neuropathy.  The examiner expressly stated 
that the Veteran did not have any pathology from which to 
render a diagnosis.  Therefore, the Board finds that no 
current disability has been established with respect to the 
claims of entitlement to service connection for peripheral 
vascular disease, and for peripheral neuropathy of the lower 
extremities.  Accordingly, these claims must also be denied, 
and no further discussion is required as to these issues.  

With respect to the claim of entitlement to service 
connection for diabetic retinopathy, a September 2005 VA fee 
basis examination indicated that there was no diabetic 
retinopathy of either eye.  VA outpatient treatment records, 
however, dated in November 2004 and December 2004 do reflect 
a finding of mild retinopathy in the right eye.  Therefore, 
the evidence is found to be at least in equipoise as to the 
question of current disability as to this issue.  Moreover, 
as to the remaining claims, current disability has been shown 
in the record.  Specifically, treatment for stomach and colon 
problems is seen beginning in 2001.  Treatment referable to a 
kidney disorder is first indicated in 2000, when the Veteran 
was assessed a diagnosis of bilateral renal atypical 
cytology, urophilia.  Hearing loss and tinnitus are initially 
shown in an April 2003 VA examination report.  Regarding a 
psychiatric disorder, depression is noted in a 2007 VA 
outpatient record.  Finally, as noted above, retinopathy was 
assessed in VA clinical records in 2007.  

Having determined that service connection is not warranted, 
on any basis, for a disability manifested by dizziness and 
vertigo, migraines, peripheral vascular disease, and 
peripheral neuropathy of the lower extremities, the Board 
will now evaluate the merits of the remaining claims.  In 
doing so, the Board will consider each of the Veteran's 
specific contentions in turn. 

In the present case, the Veteran has specifically contended 
that his claimed disorders resulted from in-service exposure 
to radiation during participation in atmospheric nuclear 
weapons tests conducted by the Atomic Energy Commission at 
the Nevada Proving Grounds from March 1953 to June 1953.  
Such testing was otherwise known as Operation UPSHOT-
KNOTHOLE.  Evidence contained in the record sufficiently 
confirms the Veteran's involvement in such testing.    

In light of the contentions in this case, the Board has 
considered the presumptive provisions concerning radiation-
exposed Veterans under 38 C.F.R. § 3.309(d).  

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a Veteran who while serving on active duty or 
on active duty for training or inactive duty training, 
participated in a radiation-risk activity.  "Radiation-risk 
activity" is defined to mean onsite participation in a test 
involving the atmospheric detonation of a nuclear device; the 
occupation of Hiroshima, Japan or Nagasaki, Japan by United 
States forces during the period beginning on August 6, 1945, 
and ending on July 1, 1946; or internment as a prisoner of 
war (or service on active duty in Japan immediately following 
such internment) during World War II which resulted in an 
opportunity for exposure to ionizing radiation comparable to 
that of the United States occupational forces in Hiroshima or 
Nagasaki during the period from August 6, 1945, through July 
1, 1946.  38 C.F.R. § 3.309(d)(3)(i),(ii) (2008).

The term "onsite participation" is defined to mean (a) 
During the official operation period of an atmospheric 
nuclear test, presence at the test site, or performance of 
official military duties in connection with ships, aircraft 
or other equipment used in direct support of the nuclear 
test; (b) During the six month period following the official 
operational period of an atmospheric nuclear test, presence 
at the test site or other test staging area to perform 
official military duties in connection with completion of 
projects related to the nuclear test including 
decontamination of equipment used during the nuclear test; 
(c) Service as a member of the garrison or maintenance forces 
on Eniwetok during the periods June 21, 1951, through July 1, 
1952, August 7, 1956, through August 7, 1957, or November 1, 
1958, through April 30, 1959; (d) Assignment to official 
military duties at naval shipyards involving the 
decontamination of ships that participated in Operation 
Crossroads.  38 C.F.R. § 3.309(d)(3)(iv).

For tests conducted by the United States, the term 
"operational period" means, for Operation UPSHOT-KNOTHOLE, 
the period from March 17, 1953, through June 20, 1953.  38 
C.F.R. § 3.309(d)(3)(v)(I).

Again, the Veteran's participation in UPSHOT-KNOTHOLE is not 
in dispute.  Therefore, it is determined that the Veteran 
participated in a radiation-risk activity.  This finding, 
however, only enables an allowance of presumptive service 
connection for the diseases listed at 38 C.F.R. 
§ 3.309(d)(2).  Such diseases include leukemia (other than 
chronic lymphocytic leukemia), cancer of the thyroid, cancer 
of the breast, cancer of the pharynx, cancer of the 
esophagus, cancer of the stomach, cancer of the small 
intestine, cancer of the pancreas, multiple myeloma, 
lymphomas (except Hodgkin's disease), cancer of the bile 
ducts, cancer of the gall bladder, primary liver cancer 
(except if cirrhosis or hepatitis B is indicated), cancer of 
the salivary glands, cancer of the urinary tract; bronchiolo-
alveolar carcinoma; cancer of the bone; cancer of the brain; 
cancer of the colon; cancer of the lung; and cancer of the 
ovary.  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d).

It is recognized that the Veteran is claiming service 
connection for, among other things, stomach cancer and colon 
cancer, both of which are among the diseases listed under 
38 C.F.R. § 3.309(d)(2) as being associated with radiation-
risk activities.  An award of service connection, however, is 
nevertheless not warranted on this basis, because the 
objective evidence does not demonstrate any actual findings 
of stomach or colon cancer.  Rather, the competent evidence 
shows non-malignant tumors of the colon, which were operated 
on in 2001.  Thus, absent a showing of stomach or colon 
cancer, a grant of presumptive service connection based on 
radiation exposure is precluded here.  Moreover, although the 
evidence does establish pancreatic cancer, also listed under 
38 C.F.R. § 3.309(d)(2), it is noted that service connection 
is already in effect for that disability, which is not the 
subject of the instant appeal.  The remaining disorders 
demonstrated in the record for which the Veteran is claiming 
service connection at this time, including a kidney disorder, 
bilateral hearing loss, tinnitus, an acquired psychiatric 
disorder, and diabetic retinopathy, are not listed under 
38 C.F.R. § 3.309(d)(2) as being associated with radiation 
risk-activities are therefore cannot be presumptively 
service-connected under that provision. 

As the Veteran's claim is based on exposure to ionizing 
radiation, the provisions of 38 C.F.R. § 3.311 are 
potentially applicable.  Specifically, where a claimant does 
not qualify as a "radiation-exposed veteran" under 38 
C.F.R. § 3.309(d)(3) and/or does not suffer from one of the 
presumptive conditions listed in 38 C.F.R. § 3.309(d)(2), he 
may still benefit from the special development procedures 
provided in 38 C.F.R. § 3.311 if he suffers from a radiogenic 
disease and claims exposure to ionizing radiation in service. 

Under 38 C.F.R. § 3.311, "radiogenic disease" means a 
disease that may be induced by ionizing radiation and shall 
include the following:  (i) All forms of leukemia except 
chronic lymphatic (lymphocytic) leukemia; (ii) Thyroid 
cancer; (iii) Breast cancer; (iv) Lung cancer; (v) Bone 
cancer; (vi) Liver cancer; (vii) Skin cancer; 
(viii) Esophageal cancer; (ix) Stomach cancer; (x) Colon 
cancer; (xi) Pancreatic cancer; (xii) Kidney cancer; (xiii) 
Urinary bladder cancer; (xiv) Salivary gland cancer; (xv) 
Multiple myeloma; (xvi) Posterior subcapsular cataracts; 
(xvii) Non-malignant thyroid nodular disease; (xviii) Ovarian 
cancer; (xix) Parathyroid adenoma; (xx) Tumors of the brain 
and central nervous system; (xxi) Cancer of the rectum; 
(xxii) Lymphomas other than Hodgkin's disease; (xxiii) 
Prostate cancer; and (xxiv) Any other cancer. 38 C.F.R. § 
3.311(b)(2).  Section 3.311(b)(5) requires that colon cancer 
become manifest 5 years or more after exposure.  38 C.F.R. 
§ 3.311(b)(5).

As discussed previously, although the Veteran has claimed 
service connection for stomach and colon cancer, the 
competent evidence indicates only non-malignant tumors.  
Thus, a radiogenic disease under 38 C.F.R. § 3.311(b)(2) has 
not been established.  Again, pancreatic cancer is noted, but 
service connection is already in effect for that disability.  
None of the other disorders claimed on appeal are among the 
list of radiogenic diseases under 38 C.F.R. § 3.311(b)(2), 
noting that, while some kidney problems are evidenced in the 
record, no cancer has been shown.  Accordingly, the special 
development procedures outlined under 38 C.F.R. § 3.311 do 
not apply in the present case.  

Despite not being entitled to service connection based on the 
provisions of 38 C.F.R. § 3.309 and 3.311 as they relate to 
radiation exposure, the Veteran is not precluded from a grant 
of service connection if the evidence otherwise demonstrates 
that the claimed disorders on appeal were at least as likely 
as not due to in-service radiation.  Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).  The Veteran, however, has not 
furnished any competent evidence endorsing such an 
etiological relationship.  

The Board will now consider whether direct service 
connection, independent of the radiation claims, is warranted 
here for benign tumors of the colon, a kidney disorder, 
bilateral hearing loss, tinnitus, an acquired psychiatric 
disorder, and diabetic retinopathy.  Again, it has already 
been determined, by the lack of demonstrated current 
disability, that direct service connection for a disability 
manifested by dizziness and vertigo, migraines, peripheral 
neuropathy of the upper extremities, and peripheral vascular 
disease must fail.

In evaluating whether direct service connection is warranted 
here, it is noted that the Veteran's service records are not 
available for review.  In any event, following separation 
from active duty in January 1954, the post-service record 
shows no treatment for any of the claimed disorders until 
2000, almost 50 years later.  The Board notes that evidence 
of a prolonged period without medical complaint, and the 
amount of time that elapsed since military service, can be 
considered as evidence against the claim.  Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994).  
Moreover, the U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that in certain situations, lay 
evidence can even be sufficient with respect to establishing 
medical matters such as a diagnosis.  Specifically, in 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
Federal Circuit commented that competence to establish a 
diagnosis of a condition can exist when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Similarly, the 
U.S. Court of Appeals for Veterans Claims has held that when 
a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

In the present case, stomach pain, migraines, hearing loss, 
tinnitus, depression, dizziness, and eye problems are all 
capable of lay observation and thus the Veteran's statements 
as to these symptoms constitute competent evidence.  He has 
not, however, contended to have experienced such symptoms 
continuously since his active service.  Moreover, to the 
extent that such assertion can be implied here, it is not 
found to be credible in light of the very lengthy absence of 
post-service treatment for all of the claimed disorders.  
Accordingly, continuity of symptomatology is not established 
by either the competent evidence or the veteran's own 
statements.  Moreover, no competent evidence of record 
causally relates any of the claimed disorders to active 
service.  In fact, regarding the hearing loss and tinnitus 
claims, a VA examiner in April 2003 reached the opposite 
conclusion.  At that time, the Veteran stated that his family 
began complained about his inability to hear them in the 
early 1980s.  He further stated that the onset of his 
tinnitus was about 10-12 years ago.  The Veteran stated that 
he had in-service noise exposure at a firing range, where he 
wore ear protection.  

In finding that the current hearing loss and tinnitus were 
not related to active service, the VA examiner relied on the 
Veteran's statements to the effect that he wore ear 
protection in service.  The examiner also remarked that, 
according to the Veteran's history, his exposure to hazardous 
noise was not extensive.  In this regard, the examination 
report indicated that the Veteran's military occupation was 
clerk-typist.  

It is recognized that Veteran's claims folder was not 
available to the VA examiner at the time of the April 2003 VA 
examination.  It is noted, however, that the service 
treatment records are unavailable and the record otherwise 
contained no records of audiologic treatment dated prior to 
the April 2003 VA examination.  Therefore, even if the claims 
file had been available, the examiner's conclusions would 
still have been based entirely on the Veteran's reported 
history.  Therefore, the examination and accompanying opinion 
are deemed in any way deficient based on the lack of access 
to the claims file, under the circumstances of this case.  
Moreover, the VA examiner's opinion was provided following an 
objective examination and was accompanied by a clear 
rationale.  For these reasons it is found to be highly 
probative.  Moreover, no other medical evidence of record 
refutes the examiner's conclusion.  Indeed, subsequent 
private audiologic records dated in June 2003 and July 2003 
did not address the etiology of the Veteran's hearing loss or 
tinnitus.  

Again, none of the claimed disorders on appeal were 
manifested until approximately 50 years after separation from 
service.  Moreover, no competent medical evidence relates any 
claimed disorder to active service, and as discussed above, 
regarding the hearing loss and tinnitus claims, the claims 
file contains probative evidence that such disorders were not 
likely related to service.  For these reasons, an award of 
direct service connection is not warranted for any disorder 
claimed on appeal.  In so finding, the Board acknowledges 
that the Veteran himself believes his benign tumors of the 
colon, kidney disorder, migraine headaches, bilateral hearing 
loss, tinnitus, peripheral neuropathy of the bilateral upper 
extremities, acquired psychiatric disorder, a disorder 
manifested by dizziness and vertigo, diabetic retinopathy, 
and peripheral vascular disease are causally related to 
active service.  The question of etiology, however, is found 
to involve complex medical issues which, as a layperson, the 
Veteran is not competent to address.  Jandreau, 492 F.3d 
1372.  

With respect to the retinopathy, peripheral neuropathy, and 
peripheral vascular disease claims, the Veteran has also 
contended that such disorders are secondary to his service-
connected diabetes mellitus.  In this regard, service 
connection may be established on a secondary basis for a 
disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2008). 

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

It is further noted that additional disability resulting from 
the aggravation of a non-service-connected condition by a 
service-connected condition is also compensable under 38 
C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  Effective October 10, 2006, 38 C.F.R. § 3.310 was 
amended to implement the holding in Allen for secondary 
service connection on the basis of the aggravation of a 
nonservice-connected disorder by service-connected 
disability.  See 71 Fed. Reg. 52744 (2006).  The amendment 
essentially codifies Allen with language that requires that a 
baseline level of severity of the nonservice-connected 
disease or injury must be established by medical evidence 
created before the onset of aggravation.

Again, the Veteran claims his retinopathy, peripheral 
neuropathy, and peripheral vascular disease are secondary to 
his service-connected diabetes mellitus.  As extensively 
discussed earlier in this decision, there is no evidence 
showing current disability with respect to the peripheral 
neuropathy, and peripheral vascular disease claims.  Absent a 
current disability, secondary service connection is 
precluded.  

Regarding the retinopathy, such was indicated in VA clinical 
records dated in 2004.  Thus, despite a finding of no 
diabetic retinopathy in a September 2005 VA examination, 
current disability is found.  See McLain v. Nicholson, 21 
Vet. App. 319 (2007) (holding that the requirement that a 
claimant have a current disability before service connection 
may be awarded for that disability is also satisfied when a 
claimant has a disability at the time a claim for VA 
disability compensation is filed or during the pendency of 
that claim, even if no disability is present at the time of 
the claim's adjudication).  Even assuming, however, current 
retinopathy here, the claims file contains no competent 
evidence finding that it is proximately due to or the result 
of the service-connected diabetes.  Rather, the VA examiner 
in September 2005 found that the Veteran's eye problems were 
age-related.  Moreover, the etiology of the eye disorder 
involves complex medical issues, and as such, the Veteran's 
opinions on this question do not constitute competent 
evidence.  Jandreau, 492 F.3d 1372.  

Finally, the Board has considered whether a grant of 
presumptive service connection for chronic disease is 
warranted here.  In this regard, under 38 C.F.R. § 3.309(a), 
organic disease of the nervous system, to include 
sensorineual hearing loss, is regarded as a chronic disease.  
Cardiovascular-renal disease (potentially including kidney 
disorders) is also among the diseases listed under 38 C.F.R. 
§ 3.309(a).  In order for the presumption to operate, 
however, the disease must become manifest to a degree of 10 
percent or more within 1 year from the date of separation 
from service.  See 38 C.F.R. § 3.307(a)(3).   As the evidence 
of record fails to establish any clinical manifestations of 
hearing loss or a kidney disorder within the applicable time 
period, the criteria for presumptive service connection on 
the basis of a chronic disease have not been satisfied.  

In sum, the weight of the evidence is against an award of 
service connection for benign tumors of the colon, a kidney 
disorder, migraine headaches, bilateral hearing loss, 
tinnitus, peripheral neuropathy of the bilateral upper 
extremities, an acquired psychiatric disorder manifested by 
depression, anxiety, and mental anguish, a disorder 
manifested by dizziness and vertigo, diabetic retinopathy, 
and peripheral vascular disease of the bilateral upper and 
lower extremities.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).







	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for benign tumors of the colon is denied.

Service connection for a kidney disorder is denied.

Service connection for migraine headaches is denied.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for peripheral neuropathy of the bilateral 
upper extremities is denied.

Service connection for an acquired psychiatric disorder 
manifested by depression, anxiety, and mental anguish is 
denied.

Service connection for a disorder manifested by dizziness and 
vertigo is denied.

Service connection for diabetic retinopathy is denied.

Service connection for peripheral vascular disease of the 
bilateral upper extremities is denied.

Service connection for peripheral vascular disease of the 
bilateral lower extremities is denied.



___________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


